In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00126-CR



          JIMMY WAYNE CARR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 27656




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                      MEMORANDUM OPINION
           After Jimmy Wayne Carr was found competent to stand trial by David Bell, Ph.D., Carr

was found guilty by the trial court of assault on a public servant and was sentenced to eight years’

imprisonment. 1 In this appeal, 2 Carr contends that, since Bell’s qualifications do not appear in his

report, there was insufficient evidence to find him competent to stand trial. Because Carr did not

preserve his complaint regarding Bell’s qualifications, we affirm the trial court’s judgment.

           After his attorney filed a motion to have Carr’s competency to stand trial evaluated, the

trial court appointed Bell to make the evaluation. The trial court’s order recited that Bell was

“found by the Court to be a disinterested expert experienced and qualified in mental health.” In

his interview with Bell, Carr claimed that he had been diagnosed with post-traumatic stress

syndrome (PTSD), that he had received inpatient treatment at Glen Oaks Hospital and received

medications for psychotic thinking, that he had multiple personalities, and that he was then going

to Celebrate Recovery for mental illness problems. Nevertheless, Bell found that Carr understood

the charges against him in a rational and factual way; that he was able to disclose pertinent facts,

events, and states of mind to counsel; that he was able to discuss probation, parole, and plea

bargains; that he understood the adversarial nature of the proceedings; that he exhibited appropriate

behavior; and that he would be able to testify. Although Bell did not challenge the PTSD

diagnosis, he noted that Carr’s behavior was not consistent with multiple personality disorder. He

found that any mental illness would not impact Carr’s capacity to engage with his attorney in a


1
    See TEX. PENAL CODE ANN. § 22.01(b)(1) (Supp.).
2
 In cases that were consolidated for trial with this case, Carr was also convicted of ten counts of possession of child
pornography and one other count of assault on a public servant. These convictions have also been appealed to this
Court and are addressed in opinions released the same date as this opinion.
                                                          2
rational manner. Although Carr was taking psychoactive medication, Bell found that that would

not have an impact on his appearance, demeanor, or ability to participate in the proceedings. Bell

concluded that Carr was competent to stand trial.

         On appeal, Carr argues that, since Bell’s report does not contain a recitation of his statutory

qualifications to be appointed as an expert to make a competency evaluation, 3 the report could not

be considered by the trial court. Therefore, he reasons, there was insufficient evidence to find him

competent to stand trial. Carr did not object to the report or challenge Bell’s qualifications in the

trial court; rather, he raises this issue for the first time on appeal.




3
 See TEX. CODE CRIM. PROC. ANN. art. 46B.022. Article 46B.022 provides,
                   (a)     To qualify for appointment under this subchapter as an expert, a psychiatrist or
        psychologist must:
                  (1)      as appropriate, be a physician licensed in this state or be a psychologist licensed
        in this state who has a doctoral degree in psychology; and
                  (2)      have the following certification or training:
                  (A)      as appropriate, certification by:
                  (i)      the American Board of Psychiatry and Neurology with added or special
        qualifications in forensic psychiatry; or
                  (ii)     the American Board of Professional Psychology in forensic psychology; or
                  (B)      training consisting of:
                  (i)      at least 24 hours of specialized forensic training relating to incompetency or
        insanity evaluations; and
                  (ii)     at least eight hours of continuing education relating to forensic evaluations,
        completed in the 12 months preceding the appointment.
                  (b)      In addition to meeting qualifications required by Subsection (a), to be appointed
        as an expert a psychiatrist or psychologist must have completed six hours of required continuing
        education in courses in forensic psychiatry or psychology, as appropriate, in either of the reporting
        periods in the 24 months preceding the appointment.
TEX. CODE CRIM. PROC. ANN. art. 46B.022(a)–(b).

                                                          3
        We recently addressed this same issue in Ipke v. State, No. 06-19-00055-CR, 2019 WL
5943481 (Tex. App.—Texarkana Nov. 13, 2019, no pet. h.) (mem. op., not designated for

publication). 4 In Ipke, we held,

        To preserve a complaint for our review, a party must first present to the trial court
        a timely request, objection, or motion stating the specific grounds for the desired
        ruling if not apparent from the context. TEX. R. APP. P. 33.1(a)(1); see Teixeira v.
        State, 89 S.W.3d 190, 192 (Tex. App.—Texarkana 2002, pet. ref’d) (a complaint
        about the qualifications of an expert must be preserved by a specific objection).
        Also, the trial court must have ruled on the request, objection, or motion, either
        expressly or implicitly, or the complaining party must have objected to the trial
        court’s refusal to rule. TEX. R. APP. P. 33.1(a)(2).

Id. at *1. As in Ipke, Carr raised no complaint about Bell’s qualifications in the trial court.

Consequently, he has not preserved this issue. We overrule Carr’s sole issue on appeal.

        We affirm the trial court’s judgment.




                                                           Scott E. Stevens
                                                           Justice

Date Submitted:          December 30, 2019
Date Decided:            January 9, 2020

Do Not Publish




4
 “Although unpublished opinions have no precedential value, we may take guidance from them ‘as an aid in
developing reasoning that may be employed.’” Rhymes v. State, 536 S.W.3d 85, 99 n.9 (Tex. App.—Texarkana 2017,
pet. ref’d) (quoting Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d)).
                                                      4